Citation Nr: 0201573	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Crohn's disease, 
and if so, whether service connection is warranted.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active service from December 1942 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined that new and material evidence was 
not adequate to reopen the claim for service connection for 
Crohn's disease, and which confirmed a noncompensable rating 
for impaired hearing of the right ear.  

The veteran has expressed disagreement with a March 2001 
rating decision denying entitlement to service connection for 
Meniere's disease.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating 
decision of the RO, an appeal has been initiated, and the 
Board must remand the claim so that the RO can issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  That issue will be the subject of the remand 
herein.


FINDINGS OF FACT

1.  By a August 1991 rating decision, the RO denied service 
connection for Crohn's disease; the veteran did not appeal 
that rating decision.

2.  Evidence received since the August 1991 rating decision 
is new, is not cumulative, and is so significant that it must 
be considered.

3.  Crohn's disease was not incurred in service and is not 
associated with disease or injury in service.

4.  Hearing loss of the right ear has been manifested by a 
pure tone threshold average at 1,000, 2,000, 3,000, and 4,000 
HZ of 80 decibels, with a speech discrimination ability of 72 
percent; the veteran does not have total deafness in his 
nonservice-connected left ear.

CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302 (2001).

2.  Evidence received since the August 1991 rating decision, 
which denied service connection for Crohn's disease, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Service connection for Crohn's disease is not warranted.  
38 U.S.C.A. §§ 101 (16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306, (2001)

4.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that at his November 1942 
induction examination, the veteran's abdominal viscera were 
normal.  A history of present illness dated December 28, 
1942, shows that the veteran reported onset of his illness on 
December 26, 1942, when he had a cough, aches and pains, and 
a sore throat, but no fever.  That afternoon, he received an 
injection against typhoid fever.  Soon after, he felt worse, 
and the next day, his fever rose to 102.6 degrees.  He was 
admitted to the hospital.  An initial diagnosis of influenza 
was changed to acute catarrhal nasopharyngitis.  He ran a 
high temperature for several days.  On December 29, 1942, his 
temperature was recorded as 103.6 degrees, and he was 
nauseated and vomiting.  He was given codeine for nausea on 
that day only.  No further episodes of nausea or vomiting 
were recorded.  His nasopharyngitis was treated with 
sulfathiazole.  By early January 1943, his fever again shot 
up, but then fell back to normal levels after additional 
sulfathiazole was given.  Chest x-rays during the 
hospitalization were normal.  Fecal analysis was normal.

By January 20, 1943, the veteran's fever had remained normal, 
and he was to be discharged to duty.  Diagnosis was confirmed 
as acute catarrhal nasopharyngitis.  However, after his 
temperature rose overnight, discharge was postponed.  By 
early February 1943, the veteran's temperature had remained 
low.  An ear, nose, and throat examination was essentially 
normal, and the veteran was finally discharged to duty on 
February 4, 1943.

In June 1943, he was seen in an allergy clinic for symptoms 
of moderate perennial hay fever.  He again sought treatment 
for hay fever symptoms in 1944.  At his March 1946 separation 
examination, the veteran's abdominal wall and viscera were 
normal.  His history of hospitalization beginning in December 
1942 was noted, although it was indicated that the diagnosis 
at that time was influenza of the right lung.   

In March 1946, the veteran filed a claim for service 
connection for trench foot, hearing loss of the right ear, 
and hay fever.  He did not indicate that he was seeking 
service connection for any condition arising from his 
hospitalization in 1942-1943.

By a March 1946 rating decision, the RO granted service 
connection for impaired hearing of the right ear, and 
assigned a noncompensable rating, effective March 1946.

In May 1991, the veteran filed a statement indicating that he 
was seeking service connection for Crohn's disease.  He 
asserted that he had been hospitalized for Crohn's disease 
for approximately six weeks while on active duty.  He 
attached to his statement a July 1987 letter from Michael W. 
Brown, M.D.  In this letter, Dr. Brown noted that the veteran 
had had a history of significant gastrointestinal bleeding 
and partial bowel obstruction leading to partial colon 
resection with subsequent descending colostomy being 
constructed.  Since that time, the veteran had had 
difficulties with recurrent Crohn's disease in other segments 
of the bowel with associated inflammatory response and 
gastrointestinal bleeding.  The veteran had had a major 
gastrointestinal hemorrhage from ulcerations in the duodenum,  
requiring partial gastrectomy and bypass of the duodenum.  
Dr. Brown concluded his letter by noting that the veteran's 
history of Crohn's disease dated from at least the fall of 
1985.   

The veteran also attached to his statement copies of a letter 
he wrote to a relative while hospitalized in January 1943, 
and of a postcard he received while in the hospital.  

By an August 1991 rating decision, the RO denied service 
connection for Crohn's disease.  The record reflects that the 
veteran was provided notice of the August 1991 rating 
decision in a letter dated on August 14, 1991.  He did not 
file a notice of disagreement within a year of the decision.  

The claims file includes the report of a June 1999 audiogram.  
However, this report is not adequate for rating purposes, in 
that it does not include pure tone thresholds at 3000 Hertz, 
and does not indicate the test used for speech 
discrimination.  

In a July 1999 statement, the veteran again sought service 
connection for Crohn's disease.  He asserted that this 
condition was the direct result of receiving a shot for 
typhoid in December 1942.  He said that after this shot, he 
was hospitalized for typhoid fever, which allegedly led to 
the development of his Crohn's disease.  He attached to his 
statement an excerpt from a medical dictionary, which 
included the definition of typhoid fever. 

In his July 1999 statement, the veteran also indicated that 
he was seeking an increased rating for his right ear hearing 
loss.  

The veteran underwent a VA stomach examination in October 
1999.  He told the examiner that after one week of active 
duty, he developed a temperature of 104.6 degrees.  He said 
that he was one of five soldiers who developed identical 
symptoms of fever and diarrhea.  All the soldiers had been 
exposed to live typhoid germs, according to the veteran.  He 
indicated that the condition was misdiagnosed as influenza.  
In 1985, he developed right upper quadrant gallbladder pain, 
which 
turned out to be caused by a perforated colon.  A colectomy 
was performed and the veteran's small intestines were 
removed.  He subsequently had his gallbladder removed as 
well.  In 1986, he had an abdominal perineal resection for 
Crohn's disease and Meckel's diverticulum.  Intestinal 
bleeding followed in 1987 and a cholecystectomy with removal 
of bowel duct stones was conducted in 1991.  

Following an examination, the veteran was diagnosed as having 
Crohn's disease with small and large bowel resection and 
colostomy.  The examiner also included the following sentence 
in the report:  "Substantiation of the [etiological 
relationship between] the typhoid shot . . . and Crohn's 
disease would be difficult, but it is in the realm of 
possibility." 

The veteran also underwent a VA audiological examination in 
October 1999.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
80
90
90
LEFT
60
75
80
90

Average pure tone thresholds were 80 decibels in the right 
ear and 76 decibels in the left ear.  Speech recognition 
ability was 72 percent in the right ear and 68 percent in the 
left ear.  

In a February 2000 letter, Robert L. Baird, M.D., a diplomate 
of the American Board of Colon and Rectal Surgery, wrote that 
he had reviewed medical records pertaining to the veteran, 
who had undergone an abdominoperineal resection in 1986 for 
Crohn's disease.  Dr. Baird wrote that there had been a great 
deal of research looking at possible causes of Crohn's 
disease, which included hereditary, infectious, dietary, 
psychological and "probably many others."  As far as Dr. 
Baird knew, the cause of Crohn's disease was not known, and 
therefore, "the relationship of the typhoid immunization in 
1942 and the subsequent development of Crohn's disease would 
be only speculation."   

In a March 2000 letter, Michael Brown, M.D., of 
Gastroenterology Associates in Huntsville, Alabama, wrote 
that he had treated the veteran for multiple medical problems 
related to Crohn's disease, and that he had reviewed the 
veteran's medical records.  The veteran had been particularly 
troubled by the reaction he had experienced following the 
1942 typhoid vaccination, specifically the high fevers 
requiring hospitalization.  While Dr. Brown was not aware of 
any definite association between such a history and the 
development of Crohn's disease, he speculated that this might 
well have been the time of onset of the veteran's 
inflammatory bowel disease.  Dr. Brown suggested that the 
veteran's medical history be reviewed at a major university 
hospital center that did research on Crohn's disease.  

In an April 2000 letter, Carter Hale, M.D., and Kim Havas, 
CRNP, noted that the veteran had been seen at their clinic 
for his primary care needs.  He had had a long history of 
Crohn's disease and had seen gastroenterology medical and 
surgical specialists for treatment of this condition.  He was 
concerned about the etiology of his Crohn's disease, 
particularly a possible relationship between an illness 
incurred following a typhoid vaccination while on active duty 
and the onset of his disease.  It was opined that the 
etiology of Crohn's disease is unknown, although research had 
identified suspected multiple factors, including heredity, 
bacterial or viral illness, and diet.  Dr. Hale and Ms. Havas 
wrote that they were unable to speculate as to whether the 
illness following the veteran's typhoid injection was the 
precipitating factor for the development of his Crohn's 
disease.  They suggested that a gastroenterologist who 
specialized in Crohn's disease could offer a better opinion 
as to this possible relationship. 

With his July 2000 substantive appeal, the veteran attached a 
handwritten list of the various gastrointestinal surgeries 
and procedures which he had undergone between 1985 and 1994.

The veteran testified at the RO before a local hearing 
officer in September 2000.  He stated that when he entered 
active duty, he was given several inoculations, including one 
for typhoid.  Shortly thereafter, he began to suffer a high 
fever and was hospitalized.  The veteran noted that his 
service medical records reflected that he had been 
hospitalized for influenza, and he questioned why anyone 
would be in the hospital for 40 days for such a condition.  
He said that after discharge from active duty, he went to a 
doctor occasionally for temporary relief of stomach upset and 
diarrhea.  The veteran said he was first diagnosed as having 
Crohn's disease in 1985 or 1986 and detailed the current 
symptoms of this condition.  He indicated that there was "no 
way" he could obtain medical records showing that he had had 
gastrointestinal complaints from the time of discharge until 
he was diagnosed as having Crohn's disease, since it was 
"too far back" and many of the physicians from whom he had 
obtained treatment had passed away.  

The veteran also testified that he experienced difficulty 
understanding what people were saying, especially if 
background noises were present.  He also had trouble hearing 
his doorbell and telephone.  

In a September 2000 letter, Nurse Practitioner Havas wrote 
that the veteran had had a long history of Crohn's disease 
and was seeking to identify the etiology/onset of this 
disorder.  She reported that the veteran's symptoms 
"apparently followed a prolonged illness incurred following 
a typhoid vaccine" in service.  She indicated that she had 
reviewed copies of his service medical records, and stated 
that it seemed "likely that the onset of the GI disorder 
occurred about this time though I cannot specify the cause."  

In January 2001, two health care providers (whom the veteran 
had previously identified as having information concerning 
treatment for his Crohn's disease in the 1980s) advised the 
RO that they did not have any medical records pertaining to 
the veteran. 

A large number of private and VA medical records have been 
associated with the claims file which detail, in pertinent 
part, the veteran's surgeries and treatment for Crohn's 
disease, beginning with his complaints of severe diarrhea in 
August 1986.


II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal, 
because they apply only to claims to reopen received on or 
after August 29, 2001.  Because the veteran's claim to reopen 
was received prior to that date, it will be addressed under 
prior law.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to substantial 
completeness of the veteran's application to reopen or for 
increased evaluation.  The veteran has been notified as to 
the criteria for entitlement to service connection for 
Crohn's disease and to an increased rating for right ear 
hearing loss.  Those are the issues in this case, and the 
discussions in the December 1999 rating decision, the March 
2000 statement of the case, and the March 2001 supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The veteran's service medical records were 
already of record, and numerous VA and private treatment 
records have been obtained.  The veteran has been afforded a 
local hearing, and VA examinations (the reports of which have 
been associated with the claims file).  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)). 

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


B.  New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

By its August 1991 rating decision, the RO denied service 
connection for Crohn's disease.  The veteran was notified 
about the August 1991 rating decision in a letter dated on 
August 14, 1991, but he did not initiate an appeal by filing 
a notice of disagreement within a year.  Accordingly, the 
August 1991 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302 (2001).

Section 5108 of title 38 of the United States Code provides 
that, "(i)f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This standard has been met in the present case.

At the time of the final August 1991 decision, evidence 
included service medical records and post-service treatment 
records.  A July 1987 memorandum indicated that the veteran 
suffered from Crohn's disease from as early as the fall of 
1985.  In denying service connection for Crohn's disease, the 
RO observed that there was no evidence that the disease was 
incurred during or as a result of active military service.  

Since then, additional evidence has been associated with the 
claims file.  This evidence includes the October 1999 opinion 
of a VA examiner who concluded that it was within "the realm 
of possibility" that Crohn's disease was etiologically 
related to a typhoid shot received in service.  This evidence 
is new, is not cumulative, and is so significant that it must 
be considered.  Therefore, new and material evidence 
sufficient to reopen the veteran's claim has been submitted.  
The next question is, based on all the evidence, whether 
service connection is warranted.

C.  Service connection for Crohn's disease

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West Supp. 2001).  Such a disability is deemed 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Service connection for the veteran's diagnosed Crohn's 
disease is not shown in any manner for which regulation 
specifically provides it may be shown.  The veteran is 
presumed to have had a sound gastrointestinal system on 
entrance into service, and no evidence contradicts that 
presumption.  See 38 C.F.R. § 3.304(b) (2001).  Thus, whether 
service aggravated a preexisting condition is not at issue in 
this case.  See 38 C.F.R. § 3.306 (2001).

Service medical records do indicate that the veteran 
developed a cough, sore throat, and aches and pains on 
December 26, 1942.  He had no fever initially.  After he 
developed the above symptoms, he had an inoculation against 
typhoid in the afternoon.  Thereafter, he felt worse, and he 
sought treatment the next day with a fever of 102.6 degrees.  
His symptoms (including a persistent fever) were treated 
during a prolonged hospitalization which lasted until early 
February 1943.  During this hospitalization, gastrointestinal 
complaints (i.e., nausea and vomiting) were recorded on one 
morning, and treatment for those symptoms was given on that 
one occasion.  Thereafter, for the remainder of the 
hospitalization, for which there are comprehensive records, 
there are no further complaints of nausea or vomiting.  At no 
time during the hospitalization was the veteran noted to 
suffer from diarrhea.  Thereafter, he did not seek treatment 
for fever or any gastrointestinal symptoms up through the 
time of his discharge in March 1946.  Thus, the preponderance 
of the evidence is against a finding that the veteran had a 
chronic gastrointestinal problem (to include any Crohn's 
disease) in service.  38 C.F.R. § 3.303(b) (2001).

If chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  Id.

The veteran was separated from active duty in March 1946.  
The claims file does not reflect that he sought treatment for 
what would be diagnosed as Crohn's disease until 1986 
(although Dr. Brown indicated that this condition may have 
been first manifested as early as the fall of 1985).  In any 
case, a period of nearly 40 years passed between the 
veteran's discharge from active duty and the development of 
his Crohn's disease, and more than 40 years passed from the 
in-service hospitalization for acute catarrhal 
nasopharyngitis.  This paucity of treatment certainly 
reflects a lack of continuity between any recent Crohn's 
disease and the symptoms for which the veteran was 
hospitalized during active duty.  

Service connection may also be established if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

In support of the veteran's claim for service connection, the 
claims file includes an October 1999 comment from a VA 
examiner, who stated that while "(s)ubstantiation of the 
[etiological relationship between] the typhoid shot . . . and 
Crohn's disease would be difficult . . . it is in the realm 
of possibility."  As an initial matter, suggesting that a 
possible etiology exists between the typhoid shot and the 
veteran's subsequent Crohn's disease is a far cry from 
stating that such a connection likely does exist.  Moreover, 
the VA examiner's statement appears to be based solely on 
history provided by the veteran during the examination, as 
there is no indication that the examiner reviewed the service 
medical records or had any source of information other than 
the veteran.  The statement is not transformed into competent 
medical evidence because the transcriber of the veteran's 
history happens to be a physician.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

There is also the September 2000 letter from a nurse 
practitioner, Ms. Havas, who wrote that she had reviewed 
copies of the veteran's service medical records, and that it 
seemed "likely that the onset of the GI disorder occurred 
about [the time of his in-service hospitalization] though I 
cannot specify the cause."  Although she apparently had the 
benefit of reviewing the veteran's service medical records, 
Ms. Havas failed to provide the reasons or medical evidence 
underlying her opinion.  Moreover, she failed to explain why 
she was now disagreeing with her earlier letter of April 2000 
(cosigned by Dr. Hale), in which she stated that the etiology 
of Crohn's disease is unknown, and that she and Dr. Hale were 
unable to speculate as to whether the illness following the 
veteran's typhoid injection was the precipitating factor for 
the subsequent development of his Crohn's disease.  
Furthermore, in stating that the veteran's illness in service 
followed the typhoid vaccination, the nurse practitioner is 
clearly in error.  The veteran's hospitalization did not 
occur until the day after his typhoid vaccination, but the 
onset of the illness (cough, sore throat, and aches) was the 
morning of the day before his hospitalization.  His service 
medical records clearly show that he received the typhoid 
injection after the onset of symptoms, and, thereafter, felt 
worse.  In addition, while the veteran felt worse after 
receiving the shot and developed a fever the next day, 
nothing in his service medical records attributes his feeling 
worse or development of the fever to the typhoid shot.

In his March 2000 letter, Dr. Brown wrote that he had 
reviewed the veteran's medical records, and speculated that 
the veteran's in-service hospitalization might well have been 
the time of onset of his inflammatory bowel disease.  Even 
assuming that Dr. Brown had meant to specifically relate the 
veteran's diagnosed Crohn's disease to service, he in no way 
medically explains how the veteran's recent gastrointestinal 
condition could be related to the nasopharyngitis and its 
associated symptoms the veteran experienced almost half a 
century earlier.  None of the symptoms recorded in the 
veteran's service medical records include any diarrhea or 
other bowel disease complaints, and fecal analysis during 
hospitalization was negative.

In his February 2000 letter, Dr. Baird (a diplomate of the 
American Board of Colon and Rectal Surgery), wrote that he 
had reviewed medical records pertaining to the veteran, who 
had undergone an abdominoperineal resection in 1986 for 
Crohn's disease.  Dr. Baird stated that the cause of Crohn's 
disease was not known (a conclusion which virtually all of 
the health care professionals in this case have also made), 
and that therefore, "the relationship of the [veteran's] 
typhoid immunization in 1942 and the subsequent development 
of Crohn's disease would be only speculation."  Dr. Baird 
also had the benefit of reviewing the pertinent service 
medical records.  The Board finds Dr. Baird's opinion 
definitive and more persuasive, particularly when considered 
with the rest of the evidence of record.  See Prejean v. 
West, 13 Vet. App. 444, 448-449 (2000). 

The veteran himself has repeatedly asserted that there is a 
connection between his in-service typhoid shot and his 
current Crohn's disease.  Interestingly, the service medical 
records reflect that the veteran's initial symptoms of cough, 
aches and pains, and sore throat (not diarrhea, however) 
actually preceded his typhoid shot.  In any case, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Finally, the Board acknowledges the veteran's submission of 
an excerpt from a medical dictionary which provides the 
definition of typhoid fever.  However, this excerpt contains 
general information as opposed to specific information as the 
veteran's particular situation.  In Libertine v. Brown, 9 
Vet. App. 521 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that an appellant's statements 
taken together with published medical authorities do not 
provide the requisite medical evidence demonstrating a causal 
relationship between the claimed disability and service.  
Furthermore, the veteran does not claim service connection 
for typhoid fever, nor has he presented any evidence that he 
now has, or ever had, typhoid fever.  Nothing in the 
definition of typhoid fever links it to Crohn's disease.

In sum, the preponderance of the evidence is against finding 
that the veteran's current Crohn's disease was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001).  
When the preponderance of evidence is against a claim, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Increased rating claim

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the veteran's 
relevant medical history.  38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2001).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2001).

As noted above, the report of the June 1999 audiogram is not 
adequate for rating purposes, in that it does not include 
pure tone thresholds at 3000 Hertz, and does not indicate the 
test used for speech discrimination.  

At the veteran's October 1999 VA audiological examination, 
the average puretone decibel loss for his right ear, achieved 
by adding hearing loss at 1000, 2000, 3000, and 4000 HZ and 
dividing by four, was 80.  The percent of discrimination was 
72.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 74 and 81 with the line 
for percent of discrimination from 68 and 74, the resulting 
numeric designation for the right ear is VI.  

For purposes of evaluation, a nonservice-connected ear will 
be treated as service connected only when there is total 
deafness in that nonservice-connected ear.  In this case, 
there is no indication that the veteran has total deafness in 
his left ear.  Therefore, this nonservice-connected ear shall 
be considered normal (Level I) for purposes of computing the 
service-connected disability rating for the veteran's right 
ear.  See VAOPGCPREC 32-97. 

The intersection of Level I and Level VI hearing in Table VII 
results in a noncompensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII (2001).

Consideration has also been given to provisions for rating 
exceptional patterns of hearing where pure tone thresholds at 
each of the four specified frequencies is 55 decibels or 
more.  38 C.F.R. § 4.86 (2001).  In such a case, the Roman 
numeral designation is to be determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear is to be evaluated separately.  Because the veteran's 
right ear thresholds in each of the designated frequencies 
are all 55 decibels or more, this regulation is applicable.  
Puretone threshold average of 80 under Table VIa yields a 
numeric designation of VII.  However, the left ear hearing 
loss must still be considered level I, and level VII hearing 
in one ear with level I hearing in the other still yields a 
percentage evaluation of zero percent under Table VII.

In his September 2000 testimony, the veteran reported that he 
experienced difficulty hearing voices, the telephone, and his 
doorbell.  The Board has considered the veteran's testimony, 
and his report of subjective hearing loss appears consistent 
with the objective data.  However, the rate of disability 
compensation for impaired hearing is purely formulaic.  The 
fact of his increased impairment is not compensable unless 
the amount of increase correlates with a compensable 
increment according to the rating tables.  The tables provide 
ratings for discrete but contiguous parts of the entire range 
of measurable impairments.  They do not provide for 
approximation.  Consequently, the criteria do not permit the 
application of the rule allowing the next higher rating for 
disability that nearly approximates the criteria for the next 
higher rating.  38 C.F.R. § 4.7 (2001). 

Although the veteran has experienced worsening hearing, it is 
simply not of a degree that VA may compensate.  The 
preponderance of the evidence is against assigning a 
compensable evaluation for the veteran's right ear hearing 
loss.


ORDER

The claim of entitlement to service connection for Crohn's 
disease is reopened, and the appeal is granted to that 
extent.

The claim of entitlement to service connection for Crohn's 
disease is denied.  

A compensable evaluation for right ear hearing loss is 
denied.  


REMAND

In a March 2001 rating decision, the RO denied entitlement to 
service connection for Meniere's disease.  The veteran 
expressed his disagreement with that decision in a statement 
received in May 2001, and again in a statement received in 
August 2001.  When a claimant has expressed timely 
disagreement with a rating decision, it is appropriate for 
the Board to remand that issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

While the case is on remand, the RO should review it and 
assure compliance with the notice and duty to assist 
provisions contained in the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126 (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development actions 
required by the VCAA have been fulfilled.

2.  After undertaking any necessary 
notice or development, issue a statement 
of the case on the issue of entitlement 
to service connection for Meniere's 
disease to the veteran and his 
representative.  Notify the veteran and 
his representative of the time within 
which he must respond in order to secure 
appellate review.  Allow an appropriate 
period for response.

Thereafter, if the veteran files a timely and adequate 
substantive appeal, the case is to be returned to the Board 
for further appellate consideration.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



